DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 and 11-14 are objected to because of the following informalities:  Claim 1 contains a typo such that it reads “terephalic” rather than “terephthalic” in line 5.  
Claim 2 reads “accordingly the M is referred to” rather than “and accordingly M refers to”.
Claim 3 reads “in addition” after “and in addition,” in line 5.
Claim 4 does not contain transitional phrases after “the esterification reaction” and “the polycondensation reaction”.  
Claim 5 recites “versus the PTA” in lines 4-5, rather than “relative to the amount of PTA”.  Further claim 5 is missing “and” between “polyester” and “additions” in line 7.
Claim 11 reads “accordingly the M is referred to” rather than “and accordingly M refers to”.
Claim 12 reads “in addition” after “and in addition,” in line 5.
Claim 13 does not contain transitional phrases after “the esterification reaction” and “the polycondensation reaction”.  
Claim 14 recites “versus the PTA” in lines 4-5, rather than “relative to the amount of PTA”.  Further claim 14 is missing “and” between “polyester” and “additions” in line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Considering Claim 1:  Claim 1 contains the limitation that the reactants are “evenly mixed” in line 5.  It is not clear if this requires equal amounts of the reactants, or if the reactants need to be uniformly mixed.  As such, the scope of the claim is indefinite.  For the purpose of further examination, the claim will be interpreted as requiring uniform mixing of the reactant components in any amount.
Considering Claim 2:  The term "normal temperature" in claim 2 is a relative term which renders the claim indefinite.  The term "normal temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original specification does not identify what temperatures are considered normal, and as such, the scope of the claim is indefinite.
Considering Claim 4:  The term "normal pressure" in claim 4 is a relative term which renders the claim indefinite.  The term "normal pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original specification does not identify what pressures are considered normal, and as such, the scope of the claim is indefinite.
Considering Claim 5:  Claim 5 recites the amount of SIPE in line 3 without reciting the basis for calculating the mole percent.  The mole percent can be calculated relative to several components, such as an individual monomer or the entire reaction mixture.  As the claim does not specify the basis for calculating the mole percent the claim is indefinite.  For the purpose of further examination, the claim is being interpreted as referring to the mole percent as a percentage of all the reactants.
Considering Claim 11:  The term "normal temperature" in claim 11 is a relative term which renders the claim indefinite.  The term "normal temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original specification does not identify what temperatures are considered normal, and as such, the scope of the claim is indefinite.
Considering Claim 13:  The term "normal pressure" in claim 4 is a relative term which renders the claim indefinite.  The term "normal pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original specification does not identify what pressures are considered normal, and as such, the scope of the claim is indefinite.
Considering Claim 14:  Claim 5 recites the amount of SIPE in line 3 without reciting the basis for calculating the mole percent.  The mole percent can be calculated relative to several components, such as an individual monomer or the entire reaction mixture.  As the claim does not specify the basis for calculating the mole percent the claim is indefinite.  For the purpose of further examination, the claim is being interpreted as referring to the mole percent as a percentage of all the reactants.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the claimed cationic dyeable modified polyester fiber or the method of preparing the fiber as claimed.  The closest prior art of record is Gu et al. (CN 101613466).  Gu et al. teaches a polyester comprising terephthalic acid, ethylene glycol, diethylene ester of 2-sulfoisophthalic acid and a side chain comprising alcohol that can be a butanediol (pg. 2-3).  There is no suggestion in the art to add a tert-butyl group containing butanediol having the specific structure claimed.  The original specification teaches the criticality of this feature in achieving increased dyeability (pg. 3), and this modification and improvement are non-obvious over the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767